Citation Nr: 1515321	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  13-03 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an evaluation in excess of 20 percent for residuals of an avulsion fracture of the left talar dome.

4.  Entitlement to an evaluation in excess of 10 percent for chronic fatigue syndrome (CFS).

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs

ATTORNEY FOR THE BOARD

M. Peters, Counsel


REMAND

The Veteran had active duty service from October 1986 to March 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

The last supplemental statement of the case issued in this case was in April 2013; since that time, VA treatment records through February 2015 have been obtained by the agency of original jurisdiction (AOJ) and associated with the claims file.  The claims must be remanded in order for the AOJ to address that evidence in the first instance  

Regardless, the Board finds that a remand is necessary in order to obtain potentially relevant records.  A review of the record indicates that the Veteran was incarcerated from August 2014 until sometime in late 2014 or early 2015.  Thus, it appears that there are some medical records with the Wisconsin Department of Corrections that may potentially be outstanding and relevant, and which have not been obtained at this time.  A remand is therefore necessary in order to obtain those records, as well as any outstanding VA and private treatment records.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Additionally, the Veteran's last VA examination of his left ankle and CFS disabilities was in December 2010, over 4 years ago.  On remand, VA examination of those disabilities should be afforded so that the current severity of those disabilities may be adequately assessed.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995). 

Likewise, with respect to the hearing loss and tinnitus claims, the Board recognizes that the Veteran's right ear hearing loss was previously denied on the basis that his hearing acuity did not reflect a hearing disability for VA purposes; his last VA audiological examination was in December 2010.  In light of the length of time since his last examination and his continued complaints of hearing loss, and because those claims are already being remanded, the Board finds that the Veteran should be afforded another VA audiological examination in order to adequately assess whether hearing impairment exists and to obtain any medical opinions, as appropriate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Madison and Tomah VA Medical Centers, or any other VA medical facility where the Veteran may have received treatment since February 2015 and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment/evaluation that he may have had for his CFS, hearing loss, tinnitus, or left ankle disorders, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Attempt to obtain any relevant treatment records from the Wisconsin Department of Corrections, or any other appropriate official source, with respect to the Veteran and associate those records with the claims file.  If those records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

4.  Thereafter, schedule the Veteran for a VA audiological examination in order to determine whether any demonstrated hearing impairment and tinnitus are related to military service.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary, including audiometric evaluation, should be conducted.  Testing should be conducted so as to determine whether the Veteran meets the definition of impaired hearing on the right side.  38 C.F.R. § 3.385.

The examiner should address the Veteran's history of hearing loss and tinnitus, to include when the onset of symptoms began, as well as his history of noise exposure before, during and after military service.  

For any bilateral hearing impairment and tinnitus identified, the examiner should opine whether it is more likely, less likely, or at least as likely as not (50 percent or greater probability) caused by or otherwise related to military service, to include any noise exposure therein.  

The examiner should focus specifically on whether the noise exposure in service is the cause of any current hearing loss and/or tinnitus, as well as whether such hearing loss or tinnitus began during or was initially manifested during military service.  Facts and medical principles relied on to arrive at an opinion should be set forth, including any principles relating to the possibility of a delayed onset of loss of acuity due to noise exposure in service.  

The examiner should also specifically address the Veteran's lay statements regarding the onset of symptomatology and continuity of symptomatology since onset, particularly his April 2013 statements that his tinnitus began in 1988 and has been chronic and continuous since that time.  The medical reasons for accepting or rejecting the Veteran's statements of continuity should be set forth in detail.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, a detailed medical explanation as to why this is so must be provided.

5.  Schedule the Veteran for a VA examination in order to determine the current severity of his left talar dome fracture residuals.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

The examiner should conduct range-of-motion testing of the left ankle, and provide commentary regarding symptoms, including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  Any additional loss of motion with repetitive movement must be noted.  The examiner should inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups.  The examiner must estimate the effect of all functional losses, including due to flare-ups, by equating the disability experienced due to such losses to additional loss of motion (beyond what is shown clinically).

6.  Schedule the Veteran for a VA examination to determine the current severity of his chronic fatigue syndrome.  The claims file must be made available to and reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  

The examiner should discuss the symptomatology associated with the Veteran's chronic fatigue syndrome, and then address the following: 

(a) Whether it is controlled by continuous medication. 

(b) Whether his symptoms wax and wane but result in periods of incapacitation; if so, the examiner should express the approximate number of weeks of total duration he has per year.

(c) Whether his symptoms are nearly constant and/or so severe as to restrict routine daily activities; and if so, whether such is restricted by less than 25 percent of his pre-illness levels; restricted to 50 to 75 percent of his pre-illness activity levels; or, restricted to less than 50 percent of the pre-illness level of activity. 

(d) Whether the Veteran's symptomatology is nearly constant and so severe as to restrict routine daily activities almost completely and which may occasionally preclude self-care.

7.  The AOJ should issue a statement of the case on the question of entitlement to a total disability rating based on individual unemployability due to service-connected disability.  (The Veteran filed a notice of disagreement in August 2013 following an April 2013 denial, and no statement of the case appears in the record made available to the Board.)  If, and only if, the Veteran files a timely substantive appeal, this issue should be returned to the Board.

8.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims of service connection for hearing loss and tinnitus, and increased rating claims for CFS and left ankle disabilities.  If a benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

